  Case: 4:18-cr-00618-JAR Doc. #: 64 Filed: 01/04/20 Page: 1 of 3 PageID #: 236




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                           )
                                                     )
      Plaintiff,                                     )
                                                     )
 v.                                                  )   No. 4:18 CR 618 JAR
                                                     )
 ANDRE KING,                                         )
                                                     )
      Defendant.                                     )

                        GOVERNMENT’S SENTENCING MEMORANDUM


         Come now the United States, by and through Assistant U.S. Attorney Paul J. D’Agrosa,

and for its sentencing memorandum, submits the following:

         1. The Defendant has pleaded guilty to two counts of a four-count indictment. He awaits

sentencing on one count of carjacking and one count of brandishing a firearm in furtherance of a

crime of violence.

         2. When the parties reached an agreement, which was memorialized in a written guilty

plea agreement [doc. 35], it was agreed that in exchange for defendant’s pleas of guilty to Counts

3 and 4, the government would dismiss Counts 1 and 2 and further, that either party was free to

argue for a sentence above or below the advisory guidelines.

         3. In the meantime, defendant was indicted in the U.S. District Court for the Southern

District of Illinois, in cause number 3:19-30075-SMY. That indictment included charges that

defendant transported the carjacked vehicles related to the instant indictment in interstate

commerce. Defendant was also charged with various counts related to Hobbs Act robberies.



                                                 1
  Case: 4:18-cr-00618-JAR Doc. #: 64 Filed: 01/04/20 Page: 2 of 3 PageID #: 237




        4. In an effort to reach a “global resolution” of all charges related to defendant’s conduct

in both the Eastern District of Missouri and the Southern District of Illinois, the United States

Attorney in both districts has agreed with defendant to recommend a total sentence of twenty

(20) years imprisonment. This sentence would include a total sentence of ten (10) years in the

instant cause, to be served consecutively with a sentence of ten (10) years to be imposed in the

Southern District of Illinois.

        5. Consistent with said agreement, defendant entered pleas of guilty on December 19,

2019 to six out of seven counts in the Southern District of Illinois, and executed a written plea

agreement (the plea of guilty is reflected in the Officer’s Final Revised Presentence Investigation

Report [doc. #62], pages 8-9). Defendant has therefore agreed that he will receive a total,

recommended sentence of ten (10) years in St. Louis and a consecutive sentence of ten (10) years

in Illinois.

        6. The United States submits that a sentence of ten (10) years in the instant cause, to be

served consecutively to the sentence to be imposed in 3:19-30075-SMY, is sufficient but not

greater than necessary to comply with the statutory purposes of sentencing – the need for the

sentence to reflect the seriousness of the offense, to promote respect for the law and to provide

just punishment for the offense, to afford adequate deterrence, to protect the public from further

crimes of the defendant and to provide the defendant with needed educational or vocational

training.

        7. The final, revised presentence investigation report reflects a total offense level of 21 as

to Count 3 (carjacking) and as to Count 4, the statutory, mandatory minimum sentence of seven

(7) years imprisonment. Given the defendant’s criminal history category of I, the advisory range


                                                  2
  Case: 4:18-cr-00618-JAR Doc. #: 64 Filed: 01/04/20 Page: 3 of 3 PageID #: 238




for Count 3 is 37 to 46 months, consecutive to 84 months on Count 4. The advisory range is

therefore 121 to 130 months. The United States and the defendant respectfully request this Court

sentence defendant to 36 months on Count 3, consecutive to 84 months on Count 4 (for a total

sentence of 120 months), to be served consecutively to the sentence yet to be imposed in cause

number 3:19-30075-SMY, in the U.S. District Court for the Southern District of Illinois.

       WHEREFORE, the Government herewith submits its sentencing memorandum to reflect

the post-plea, revised agreement of the parties, jointly recommending a total sentence of 120

months imprisonment, to be served consecutively to the sentence yet to be imposed in cause

number 3:19-30075-SMY, in the U.S. District Court for the Southern District of Illinois.

                                             Respectfully submitted,

                                             /s/ Paul J. D’Agrosa
                                             PAUL J. D’AGROSA (#36966MO)
                                             Assistant U.S. Attorney
                                             111 S. 10th Street
                                             St. Louis, Mo. 63102
                                             (314) 539-2200

                                    CERTIFICATE OF SERVICE

      A copy of the foregoing was served this 4th day of January, 2020 on Mr. Robert
Wolfrum, counsel for Defendant, via this Court’s electronic case filing system.

                                             /s/ Paul J. D’Agrosa




                                                3
